Citation Nr: 1000738	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to financial assistance in acquiring an 
automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1968, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, Regional 
Office (RO), which denied entitlement to financial assistance 
in acquiring an automobile and adaptive equipment or adaptive 
equipment only.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   


FINDINGS OF FACT

1.  The Veteran is service-connected for post-traumatic 
stress disorder (PTSD), coronary artery disease (CAD), third 
degree burns and scars of both lower extremities and three 
fingers of the left hand, type 2 diabetes mellitus with 
erectile dysfunction and cataracts, peripheral neuropathy of 
the bilateral lower extremities associated with type 2 
diabetes mellitus, peripheral neuropathy of the left hand 
associated with type 2 diabetes mellitus, and scars on the 
chest due to a skin graft site.

2.  The evidence does not show that the Veteran's service-
connected disabilities cause loss or permanent loss of use of 
one or both feet; loss or permanent loss of use of one or 
both hands; permanent impairment of vision of both eyes with 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye.  





CONCLUSION OF LAW

The criteria for entitlement to financial assistance in 
acquiring an automobile or other conveyance with adaptive 
equipment, or for adaptive equipment only, are not met.  38 
U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.350(a), 3.808, 4.63, 17.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a March 2007 letter.  
This letter fully addressed all three notice elements; 
informed the Veteran of what evidence was required to 
substantiate his claim; and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, private medical records, 
and statements submitted by or on behalf of the Veteran.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist the claimant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only.  See February 2007 "Application for Automobile or 
Other Conveyance and Adaptive Equipment," VA Form 21-4502.  

VA regulations provide that a certification of eligibility 
for financial assistance in the purchase of one automobile 
and of basic entitlement to necessary adaptive equipment will 
be made where the claimant meets the requirements of 
paragraphs (a), (b) and (c) of 38 C.F.R. § 3.808.  The 
claimant must have had active military, naval or air service.  
38 C.F.R. § 3.808(a).  Further, one of the following must 
exist and be the result of a disease or injury incurred in or 
aggravated during active military, naval or air service:  (i) 
loss or permanent loss of use of one or both feet; (ii) loss 
or permanent loss of use of one or both hands; (iii) 
permanent impairment of vision of both eyes: central visual 
acuity of 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity of more than 20/200 if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 20° 
in the better eye; and (iv) for adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips.  38 C.F.R. § 3.808(b).  A specific application for 
financial assistance in purchasing a conveyance is required, 
and must contain a certification by the claimant that only 
persons properly licensed will operate the conveyance.  38 
C.F.R. § 3.808(c). 

It is noted that for VA purposes, "loss of use of a hand or 
foot" is defined as no effective function remaining other 
than that which would be equally well served by an amputation 
stump at the site of election below the elbow or knee with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance, propulsion, etc., in the case of 
a foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63.

In this case, review of the claims folder reveals that the 
Veteran is service-connected for PTSD (rated as 100 percent 
disabling), CAD (rated as 100 percent disabling), third 
degree burns and scars of both lower extremities and three 
fingers of the left hand (rated as 40 percent disabling), 
type 2 diabetes mellitus with erectile dysfunction and 
cataracts (rated as 20 percent disabling), peripheral 
neuropathy of the bilateral lower extremities associated with 
type 2 diabetes mellitus (rated as 10 percent disabling for 
the right and the left), peripheral neuropathy of the left 
hand associated with type 2 diabetes mellitus (rated as 10 
percent disabling), and scars on the chest due to a skin 
graft site (rated as noncompensable).  Thus, the Board must 
consider whether the Veteran's service-connected disabilities 
have resulted in (i) the loss or permanent loss of use of one 
or both feet; (ii) the loss or permanent loss of use of one 
or both hands; (iii) the permanent impairment of vision of 
both eyes: central visual acuity of 20/200 or less in the 
better eye, with corrective glasses, or central visual acuity 
of more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; or (iv) ankylosis of 
one or both knees or one or both hips (for adaptive equipment 
eligibility only).  38 C.F.R. § 3.808(b)(1)(i)(iv).  

Evidence relevant to whether the Veteran meets the criteria 
for an automobile and adaptive equipment or adaptive 
equipment only under 38 C.F.R. § 3.808 includes a July 2004 
VA Peripheral Nerves Examination Report, which reveals 
complaints of decreased sensation in the bilateral feet and 
left hand.  Upon physical examination, decreased sensation 
was present, but motor strength was 5/5 and the bilateral 
feet and hands were neurologically intact.  See also February 
2004 VA Diabetes Mellitus Examination Report.  

An August 2006 Residential Internal Medicine Note from the VA 
Medical Center (VAMC) in Nashville, Tennessee, reveals no 
clubbing, cyanosis, or edema of the bilateral lower 
extremities.  

In September 2006, the Veteran underwent a Compensation and 
Pension (C&P) examination at the Nashville VAMC.  The 
examiner noted that the Veteran was not permanently 
bedridden, could travel beyond his current domicile, 
travelled to the examination in an accompanied vehicle, had 
not lost significant visual acuity, and could perform all 
self-care.  The examiner also noted that the Veteran could 
walk without assistance of another person only in his home, 
and required no aid for ambulation.  Upon physical 
examination, the function of his upper and lower extremities 
was normal.  The examiner assessed CAD and severe mitral 
regurgitation which affects chores, shopping, exercise, 
sports, recreation, and travel.  See September 2006 VA Aid 
and Attendance Examination Report.  

A December 2006 Wheelchair Consult Note from the Nashville 
VAMC reveals that the Veteran requested a power wheelchair.  
The physician noted his medical history of diabetes with 
neuropathy, osteoarthritis, lumbar spondylosis, hypertension, 
CAD with ejection fraction, elevated lipids, gout, PTSD, and 
obesity.  The Veteran reported that he could not walk more 
than 30 feet before stopping with chest pain and shortness of 
breath, and he had difficulty walking up and down stairs.  
The physician noted that the Veteran transfers independently 
and walks independently with mildly slow pace and some 
shortness of breath with ambulation.  Upon physical 
examination, he had functionally active range of motion in 
the upper and lower extremities, and no evidence of muscle 
weakness.  The physician assessed end stage congestive heart 
failure with ejection fraction, obesity, diabetes with 
neuropathy, and indicated that he met the criteria for a 
scooter for long distance mobility.  

In July 2007, the Veteran underwent a C&P examination at the 
Nashville VAMC regarding his cataracts disability.  After 
completion of a comprehensive eye examination, the examiner 
assessed myopia OU (each eye) with best corrected vision of 
20/20 near and far, presbyopia OU (each eye), mild molecular 
changes OU (each eye), cataracts OU (each eye) which do not 
appear visually significant, and diabetes mellitus with no 
sign of diabetic retinopathy.  See July 2007 VA Eye 
Examination Report.  The Veteran also underwent a C&P 
examination regarding his peripheral neuropathy disabilities.  
See July 2007 VA Peripheral Nerves Examination Report.  The 
Veteran complained of constant pain, burning, and numbness in 
his bilateral feet and left fingers.  Upon physical 
examination, bilateral upper and lower extremities were noted 
with 5/5 strength.  The examiner noted neuralgia, but no 
paralysis or neuritis.  The examiner assessed peripheral 
neuropathy with etiology of diabetes and burn injury.

A November 2007 Pain Clinic Consult Report from the Nashville 
VAMC reveals complaints of leg, feet, and hand numbness.  
Upon physical examination, the examiner noted that the 
Veteran was morbidly obese and in a wheelchair.  There were 
no neurological deficits in the upper extremities; however, 
there was decreased muscle strength in the bilateral lower 
extremities with depressed ankle jerks.  The Veteran could 
straight leg raise bilaterally 40 to 50 degrees with low back 
pain.  The examiner assessed intractable anginal pain and 
chronic low back pain.

Based on a complete review of the medical evidence, the Board 
finds that the Veteran's service-connected disabilities have 
not resulted in loss or permanent loss of use the left or 
right hand.  In this regard, although the Veteran had 
decreased sensation in his left hand, he had functional 
active range of motion of the bilateral upper extremities, 
5/5 motor strength of the bilateral hands, and no 
neurological deficits of the bilateral upper extremities.  
See February 2004 VA Diabetes Mellitus Examination Report; 
July 2004 Peripheral Nerves Examination Report; December 2006 
Wheelchair Consult Note; July 2007 Peripheral Nerves 
Examination Report.   

Further, the Board finds that there is no evidence showing 
that his service-connected disabilities have resulted in the 
loss, or permanent loss of use, of his right or left foot.  
In this regard, the evidence demonstrates that although he 
had decreased muscle strength in the bilateral lower 
extremities with depressed ankle jerks, he could straight leg 
raise bilaterally 40 to 50 degrees.  See July 2007 Peripheral 
Nerves Examination Report.  In addition, the July 2007 VA 
examination noted that lower extremity strength was 5/5.  

The evidence also fails to reveal that the Veteran has 
permanent impairment of vision of both eyes.  In this regard, 
the Veteran was assessed with myopia OU (each eye) with best 
corrected vision of 20/20 near and far, presbyopia OU (each 
eye), mild molecular changes OU (each eye), cataracts OU 
(each eye) which do not appear visually significant, and 
diabetes mellitus with no sign of diabetic retinopathy.  See 
July 2007 VA Eye Examination Report.  The July 2007 
examination revealed no evidence of central visual acuity of 
20/200 or less in the better eye, with corrective glasses, or 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of visual field subtends 
an angular distance no greater than 20° in the better eye.    

Likewise, with regard to entitlement to adaptive equipment, 
the objective evidence of record does not reflect a finding 
of ankylosis of the right or left knee or hip.  See August 
2006 Residential Internal Medicine Note; December 2006 
Wheelchair Consult Note; July 2007 Peripheral Nerves 
Examination Report.  Thus, the Board has determined that 
adaptive equipment is not deemed necessary for the Veteran's 
license and safe operation of a vehicle under 38 C.F.R. 
§ 3.808(b)(1)(iv).  

The Board acknowledges the Veteran's contention that he was 
previously granted entitlement to the benefit sought on 
appeal; therefore, the Veteran seems to claim that he is 
entitled to the benefit sought on appeal based on prior 
approval.  However, the Veteran's contention is without 
merit.  Review of the claims folder reveals no claim prior to 
his February 2007 "Application for Automobile or Other 
Conveyance and Adaptive Equipment," VA Form 21-4502, seeking 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.  As noted, the 
Veteran met the criteria for a motorized scooter for long 
distance mobility through the Nashville VAMC.  See December 
2006 Wheelchair Consult Note.  However, the Board notes that 
such decision applied to a motorized scooter and not an 
automobile or other conveyance and adaptive equipment.  See 
38 C.F.R. § 3.808(e)(1)-(3) (for definition of automobile, 
other conveyance, and adaptive equipment).

The Board also notes that the Veteran has not been provided a 
VA examination to determine whether he meets the criteria set 
forth in 38 C.F.R. § 3.808 for an automobile and adaptive 
equipment or adaptive equipment only.  However, in light of 
the uncontroverted facts, the Board finds that the evidence, 
which indicates that he does not have loss or permanent loss 
of use of one or both feet, loss or permanent loss of use of 
one or both hands, permanent impairment of vision of both 
eyes, or ankylosis in either knee or hip, a medical opinion 
is unnecessary to decide this claim.  The examination reports 
and treatment records which are already contained in the 
claims file contain all information necessary to decide the 
claim.      

In conclusion, based on the above analysis, the Veteran's 
claim of entitlement to a certificate of eligibility for 
financial assistance in the purchase of automobile and 
adaptive equipment, or for adaptive equipment only must be 
denied.  
   

ORDER

Entitlement to financial assistance in acquiring an 
automobile and adaptive equipment or adaptive equipment only 
is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


